                     Case 19-19740-LMI       Doc 68    Filed 09/03/20    Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                  CASE NO.: 19-19740-BKC-LMI
                                                                    PROCEEDING UNDERCHAPTER 13
LUIS ALBERTO ORDONEZ



  - - - - - - - - - - -I
DEBTOR
-
                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on t).f (TtMBeL 1, ta'Z--6




                                                          jZ( Jose Ignacio Miceli, Esq.
                                                              FLORIDA BAR NO: 0077539
                Case 19-19740-LMI   Doc 68   Filed 09/03/20   Page 2 of 3
                                         NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                 CASE NO.: 19-19740-BKC-LMI

                            CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
LUIS ALBERTO ORDONEZ
1855 N. 60 STREET, #205
HIALEAH, FL 33012

Via Electronic Service:
ATTORNEY FOR DEBTOR
RICHARD ADAMS,ESQ.
ADAMS & ASSOCIATES, PA
6500 COWPEN ROAD
SUITE 101
MIAMI LAKES, FL 33014
                           Case 19-19740-LMI           Doc 68       Filed 09/03/20         Page 3 of 3
02/11/2020 TUE 14:20            FAX 9544434452                                  CH13MIAMI FAX                               141001

                                                    *********************
                                                    **' FAX TX RF.PORT *·H·
                                                    *********************

                                                        TRANSMISSION OK

                                     JOB NO.                             3714
                                     DESTINATION ADDRESS                 3058243868
                                     SUBADDRESS
                                     DESTINATION ID
                                     ST. TIME                            02/11 14:19
                                     TX/RX TIME                          00' 42
                                     PGS.                                1
                                     RESULT                              OK




        OFFICE OF THE CHAPTER 13 ST ANDING TRUSTEE
        Southern District of Flo1ida
                                                     ---------------------·-----
                                                                                        NANCY K. NEIDICH, TRUSTEE
                                                                                                     P.O. Box 279806
                                                                                               Miramar, Florida 33027
                                                                                                       (954) 443-4402
                                                                                            Facsimile: (954) 443-4452
         02/11/2020



         To: RICHARD ADAl\iIS,ESQ


         Re: Luis Albe1to Ordonez                      Case: 19-19740-LMI


        Dear RICHARD ADAMS,ESQ


       The Trustee has recommended confirmation of a Plan in the above-referenced case based upon your assurance
       that the creditor had agreed to the Debtor's treatment of its collateral.


        Creditor:

       Plan fails to provide for 100% of allowed unsecured claims



       The Debtor is directed to either file a Motion to Ivlodi±~i the Confirmed Plan to include the amount listed in the
       Proof of Claim, or an Objection to the Proof of Claim within twenty (20) days of this letter or the Tl-us tee may
       file a Motion to Dismiss this case with prejudice for six (6) months.



       Very tiuly yours,



       Claims Administrator
        OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
